Citation Nr: 0740524	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-22 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.

Entitlement to an initial compensable rating for erectile 
dysfunction.

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1970, including service in Vietnam from March 
1968 to February 1969; and active military service from 
February 2003 to February 2004, including service in support 
of Operation Enduring Freedom and Operation Iraqi Freedom.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee,.  

In November 2007 the veteran testified before the undersigned 
Veterans Law Judge at a hearing in Washington, D.C.  The 
transcript of that hearing is of record.

During the November 2007 hearing the veteran raised the issue 
of entitlement to service connection for tinnitus.  That 
issue, which has not been adjudicated, is referred back to 
the RO for appropriate action.

The issues of entitlement to service connection for hearing 
loss and entitlement to a rating in excess of 20 percent for 
diabetes mellitus are addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

The veteran's erectile dysfunction disability is secondary to 
his service-connected diabetes mellitus, and is manifested by 
sexual dysfunction without deformity of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile 
dysfunction have not been met for any period of time covered 
by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115b Diagnostic Code 7522 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in June 2004 the RO granted 
service connection for erectile dysfunction as secondary to 
the veteran's service-connected diabetes mellitus, with an 
evaluation of 0 percent effective March 18, 2004.  Although a 
noncompensable evaluation was assigned, the veteran was 
granted special monthly compensation based on loss of use of 
a creative organ effective March 18, 2004.  The question 
before the Board is whether a compensable rating should be 
assigned specifically for erectile dysfunction.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  Following an initial 
award of service connection for a disability, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

While the veteran asserts and has so testified that his 
disability prevents his ability to have a normal sex life, he 
does not allege, and the record contains no evidence 
whatsoever, of any penis deformity.  In fact, physical 
examination of the external genitalia/genitourinary system 
done during active military service in September 1967, June 
1970, April 2000, and September 2003 found no genital 
abnormalities.  See Service Medical Records.  Moreover, the 
record contains competent probative evidence that attributes 
the veteran's erectile dysfunction to his service-connected 
diabetes mellitus.  According to a May 2004 compensation and 
pension examiner, the veteran's erectile dysfunction stems 
from his poorly controlled type 2 diabetes.  The record 
contains no competent probative evidence to the contrary.

Unfortunately, the rating schedule does not provide for a 
compensable rating for erectile dysfunction unless it is 
associated with penis deformity.  See 38 C.F.R. § 4.115b 
Diagnostic Code 7522.  Accordingly, in the absence of any 
evidence of deformity of the penis, the criteria for a 
compensable rating for erectile dysfunction are not met.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  A letter from the RO dated in April 2004 
satisfied the duty to notify provisions.  The veteran was 
apprised of the evidence and information necessary to 
establish his claim for entitlement to an increased rating 
for diabetes; of the evidence that VA would seek to provide; 
and of the information and evidence that he was expected to 
provide.  In addition, he was specifically requested to 
provide "any evidence in [his] possession that pertains to 
[his]  claim."  See 38 C.F.R. § 3.159(b)(1).  The Board is 
thus satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In March 2006 the veteran was provided with notice of how VA 
establishes disability ratings and effective dates.  The 
claim was then readjudicated by way of a February 2007 
supplemental statement of the case.  

Regarding the duty to assist, SMRs have been obtained and 
made a part of the record, as have VA treatment records.  The 
veteran was accorded a C&P examination, the report of which 
is of record.  He was also accorded and testified at a Board 
hearing; the transcript of which is of record.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish his claim.  
Accordingly, the Board concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A rating in excess of 0 percent for erectile dysfunction is 
denied for the entire period of time covered by this appeal.


REMAND

The veteran seeks service connection for hearing loss, which 
he contends stems from exposure to acoustic trauma during the 
Vietnam War.  During his November 2007 Board hearing he 
testified that he was a combat medic in Vietnam.  He 
testified that "during the TET Offensive of 1968, there was 
an ammo dump that went off for days," and said that there 
was a constant jarring and ringing in his head and ears 
during that campaign.  He also testified that he is a "third 
generation musician," and added that he sings and plays 
woodwinds.

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

Service personnel records confirm the veteran's service in 
Vietnam from March 1968 to February 1969, and his 
participation in the TET Counteroffensive, the Vietnam 
Counteroffensive Phase IV; and the Vietnam Counteroffensive 
Phase V campaigns.  Service personnel records also confirm a 
military occupational specialty of Medical Specialist, and 
the veteran's work in 1968 as a Litter Bearer.  In addition, 
reports of military audiology examinations dating from at 
least April 2000 confirm that the veteran has a current 
hearing loss disorder.  There is, however, insufficient 
competent medical evidence on file to establish a nexus 
between active military service and the veteran's current 
hearing loss disorder.  In accordance with McLendon, and in 
compliance with 38 C.F.R. § 3.159, the matter must therefore 
be remanded for a VA examination and opinion.  McLendon, 20 
Vet. App. 79.

In addition to the foregoing, it is noted that the veteran 
receives medical care through the Nashville Veterans' Affairs 
Medical Center (VAMC).  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request all relevant VA medical records 
pertaining to the treatment of the veteran for hearing loss 
and diabetes that are dated from January 2007 to the present.

In addition, the record also contains private treatment 
records pertaining to the veteran's service-connected 
diabetes that were received by the Board in December 2007.  
Since the claims file is being returned, and inasmuch as the 
veteran has not waived review by the RO of this evidence, the 
RO must consider this evidence in addition to any other 
evidence compiled during the remand period.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Nashville VAMC dating from January 2007.  
Also attempt to obtain any other pertinent 
treatment records identified by the veteran 
during the course of the remand, provided 
that any necessary authorization forms are 
completed.  If no further treatment records 
exist, the claims file should be documented 
accordingly.

2.  Schedule the veteran for an 
examination with regard to his claim for 
service connection for hearing loss.  The 
claims file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all findings 
reported in detail.  The veteran must be 
given an opportunity to describe his noise 
exposure during active military service.  
The examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability) 
or at least as likely as not (50 percent 
probability or greater) that the veteran's 
current hearing loss was incurred in or 
aggravated by active military service.  A 
complete rationale for this opinion must 
be provided.

3.  After taking any other action deemed 
advisable, readjudicate claim(s) that are 
in appellate status.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


